Citation Nr: 1333605	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depressive disorder with psychotic traits.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from July 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Commonwealth of Puerto Rico.

This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  In an October 2012 decision, the Board denied the Veteran's claim of service connection for major depressive disorder with psychotic traits.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion For Remand, an April 2013 Order of the Court vacated and remanded the claim for readjudication in accordance with the directives of the Joint Motion For Remand.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, however, it is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In October 2013, the Veteran's representative submitted additional evidence in 
support of the Veteran's claim, to include private medical records and various lay statements.  The Veteran's representative specifically indicated that the Veteran did not waive his right to have the newly submitted evidence considered by the RO in the first instance.  As such, this matter must be remanded for the RO to consider the additional evidence and prepare a Supplemental Statement of the Case.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the agency of original jurisdiction); 38 C.F.R. §§ 19.37, 20.1304 (2013).

Additionally, according to the March 2013 Joint Motion For Remand, the Board relied on a November 2011 VA examination report that was inadequate in that it failed to provide sufficient rationale for its conclusion.  The parties also agreed that the November 2011 VA examiner did not consider an October 2006 favorable private medical opinion, and also applied an improper legal standard in rendering the requested medical opinion.  As such, this opinion is deemed inadequate, and a remand for an additional VA examination by an examiner that has not previously examined the Veteran is necessary prior to deciding this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

The parties also agreed that additional relevant VA treatment records of the Veteran dated from December 2005 needed to be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the claims file includes newly submitted evidence written in Spanish with no accompanying certified English translation.  As this matter is being remanded for the reasons set forth above, the Board finds that all evidence written in Spanish with no accompanying certified English translation be translated into English in order to facilitate review of the record by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from December 2005 to the present.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO shall have all pertinent evidence in the claims file that is written in Spanish translated to English.  The translated documents must be associated with the paper claims file.

3.  The RO shall afford the Veteran VA mental health disorders examination by a VA physician that has not previously examiner the Veteran in order to determine the precise nature and etiology of any psychiatric disorder found to be present.  The claims file, to include a copy of this Remand, must be reviewed prior to the examination, and a notation to the effect that this record review took place shall be included in the report.

The examiner is asked to identify and diagnose any currently manifested psychiatric disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible.

For each psychiatric disorder currently present or exhibited since the Veteran filed the current claim, to include major depressive disorder with psychotic traits, the examiner is asked to opine as to whether it at least as likely as not that such had its clinical onset in service, or is otherwise related to active service.

The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran had manifested a psychosis to a compensable degree within one year following separation from service.

In rendering the requested medical opinion, the examiner must address all prior medical and lay evidence of record, to specifically include the August 2006 medical opinion from H. L. Rodriguez, M.D. and the October 2006 medical opinion of H. J. Marrero, Ph.D.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a complete rationale for each opinion given.

4.  The RO will then review the Veteran's claims file and 
ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

5.  The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

